Citation Nr: 1615565	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  10-14 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, posttraumatic stress disorder (PTSD), and depression.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1983 to June 1987.
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claim of entitlement to service connection for bipolar disorder.  

In an October 2010 rating decision, the RO also denied claims for service connection for PTSD and depression secondary to bipolar disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that a veteran, who is a lay person, is not competent to diagnose his specific psychiatric disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, VA must consider whether the Veteran's psychiatric symptoms regardless of the label attached to them warrant service connection.  Id.  The evidence of record reflects that the Veteran has been diagnosed with various psychiatric disorders.  Accordingly, the Board has recharacterized the issue as service connection for an acquired psychiatric disorder, to include bipolar disorder, PTSD, and depression. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

In October 2013, this appeal was remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  As will be explained below, the appeal is again being REMANDED to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

REMAND

The Veteran essentially contends he developed an acquired psychiatric disorder to include bipolar disorder, PTSD, and depression, as a result of his service with the United States Air Force.

In order to establish service connection for an acquired psychiatric disorder, other than PTSD, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Applicable regulations provide that service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015).

As noted in detail in the Board's October 2013 remand, the Veteran has specifically detailed several in-service stressors to which he attributes his PTSD and bipolar disorder.  His alleged in-service stressors include watching a fellow serviceman commit suicide, and cleaning up bodies after a May 1987 plane crash on Carswell Air Force Base.  Under 38 C.F.R. § 3.3.04(f)(1), the claimed stressors must be consistent with the circumstances, conditions, or hardships of the Veteran's service.  

In its October 2013 remand, the Board instructed the AOJ to request additional evidence from the Veteran, in order to substantiate the claimed stressors.  Thereafter, the AOJ was asked to verify the events described by the Veteran through a request to the United States Army and Joint Service Records Research Center (JSRRC) or any other appropriate agency.

Unfortunately, it appears from the record that such development was not completed, possibly due to the fact that the Veteran appears to lack a fixed address, and may not have received the AOJ's request.  Given that the Veteran has provided ample identifying information concerning his stressors (to include dates, locations and the names of victims), on remand the AOJ will be asked to verify the stressors through official channels, even if the Veteran does not provide the requested additional evidence of same. 

In addition, as per the Board's October 2013 remand, the Veteran was scheduled for a VA psychiatric examination in connection with his claim.  Correspondence dated March 2014 indicated that the Veteran did not report for the examination.  

A review of the record reveals that the Veteran is represented by a Veterans Service Organization, Disabled American Veterans, and that the Veteran was seen for treatment at three separate VA Medical Centers around the time of the Board's last remand, in Dallas, Texas, and in both Pittsburgh and Erie Pennsylvania.  On remand, the AOJ is instructed to work with such sources to locate a proper method of contact with the Veteran, so that he is given every possible opportunity to assist with the development of his claim. 

Finally, given the time that will pass during the processing of this remand-and the fact that such records could help identify a proper mailing address for the Veteran-updated VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records for the Veteran, specifically those dated since April 2014.  

2.  Utilizing the Veteran's contacts (including, but not limited to, Disabled American Veterans and the VA Medical Centers in Dallas, Texas, Pittsburgh, Pennsylvania and Erie, Pennsylvania), identify a proper mailing address for the Veteran.

3.  Once such contact information is identified, notify the Veteran that he may submit alternative forms of evidence (evidence other than service records) to corroborate his account of his alleged in-service stressors.  He should be informed that these alternative sources could include, but are not limited to: VA military files, morning reports, statements from service medical personnel, buddy statements, employment physical examination reports, medical evidence from civilian/private medical providers by whom the Veteran was treated, pharmacy prescription records, etc.

4.  Once the Veteran has been given the opportunity to submit information regarding his stressors, attempt to verify any of the claimed stressors (including the plane crash at Carswell Air Force Base, as well as the suicide of the serviceman whom the Veteran specifically named on his April 2010 VA Form 9) with JSRRC or any other appropriate agency.  

JSRRC or the agency should be requested to conduct a search of all of the available and appropriate sources, and provide any pertinent information which might corroborate any of the claimed stressors.  

Any information obtained should be associated with the claims file.  If the search efforts produce negative results, the claims file should be so documented.  Such verification should be performed even if the Veteran does not ultimately respond to the AOJ's request. 

5.  Thereafter, schedule the Veteran for a psychiatric examination to ascertain the nature and etiology of any current psychiatric disorder.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner is asked to elicit a complete history from the Veteran, including more detailed information regarding his two mental health clinic visits during service.  The examiner is then asked to address the following:

a) Based on examination findings, historical records, and medical principles, the examiner should give a medical opinion, with full rationale, as to whether the Veteran currently meets the diagnostic criteria for PTSD under the Diagnostic and Statistical Manual. 

b)  If a diagnosis of PTSD is deemed appropriate, the examiner should opine whether it is as likely as not (a 50 percent or greater probability) that any stressors that have been corroborated would have been adequate to trigger the PTSD. 

c) The examiner is asked to identify all of the Veteran's psychiatric disorders other than PTSD.

d)  Then, for each other psychiatric disorder or disorders diagnosed, the examiner should opine whether it is as likely as not (a 50 percent or greater probability) that the Veteran's psychiatric disorder is related to service, to include the noted in-service stressors.
	
The rationale for any opinion offered should be provided.

6.  Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to his last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

7.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).




